DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0072120 to Lauren in view of US 2007/0227216 to Schalliol in further view of US 2011/0192204 to Steinhilber.
As per claims 1-2, 6, and 24, Lauren discloses a system for bending a rod into a shape designed for implantation into a patient, the system comprising:
[1] a base (See structure shown in Figures 16 and 17 that houses the elements of the invention, e.g. power rollers 40 in Fig 16 and wire guides 52 and 55 in Fig 17) including a base passage (see where feed wire 50 passes through the wire guides 52 and 55 in Fig 17) extending there through; a linear movement device (power rollers 40, Fig 16) configured to axially feed the rod in a first direction through the base passage; a rotational movement device (see rotation 43 in Fig 16 and rotary turret 51 in Fig 17) coupled to one of the base and the linear movement device, the rotational movement device configured to rotate the rod while being fed through the base passage by the linear movement device; a bending device including a roller (bending head 42, Fig 16 including roller wheel 57) moveable in a second direction perpendicular to the first direction to impose bending forces against the rod (See Para 0062-0065); , and a controller (See dedicated computer 180 and computer 182 and in Fig 16) configured to: receive an indication of a plurality of line segments defined on the rod (Para 0057-0058 and 0063); identify bending parameters to perform on the rod (Para 0059 and 0063); and control operation of at least the bending device using the bending parameters to form the rod into the shape of the plurality of line segments (Para 0063). (See claims 10 and 15)
[2] wherein identifying the bending parameters includes identifying an amount of recoil (“springback”, Para 0060-0061). 
[6] wherein the rotational movement device includes a rotatable platform (rotary turret 51, Fig 17) and the linear movement device is coupled to the rotatable platform (see linear movement device40 in Fig 16 functionally coupled to the rotary turret indicated at 43).
[24] a cutting device (cutting tool 53, Fig 17) wherein the controller is configured to move the cutting device in a third direction (See arrow on cutting tool 53 in Fig 17) perpendicular to the first direction and opposite the second direction to cut the rod.

As per claim 1, Lauren discloses that the controller is configured to identify the location of plural “landmarks” (i.e. pedicle points and/or intermediate points) and line segments defined by the landmarks in which the lines pass through the landmarks in three-dimensional space to define the dimensions of the rod to be bent (Para 0049 and 0057), and/or to identify plural points and intermediate points defined by the user to define or modify the shape of the rod to be bent (Para 0049, 0051, 0052, 0054), these points being connected by line segments (See Fig 8-9; Para 0049), and further  discloses that different ways for mathematically representing the three-dimensional line paths of the rod to be bent are well-known in the art and would not represent a significant departure from the invention (Para 0057), but Lauren does not explicitly disclose that the controller identifies an angle measurement to be formed between adjacent line segments, or that the controller identifies the bending parameters and controls the operation of the bending device specifically to create these angle measurements in the bent rod that intersect pedicle points or the intermediate points along the rod. 
However, as indicated by Lauren (Para 0057 indicates that different ways of mathematically representing the line paths are known and would not represent a significant departure from the invention), it is understood by the examiner that it would have been obvious to one of ordinary skill in the art at the time of invention to represent the line path of the bent rod as described in Lauren with angles and pedicle points or intermediate points 
Further, secondary reference, Schalliol discloses a similar rod bending system (See Fig 9-10) in which line segments and angles are used to define the desired shape of the bent rod that pass through plural pedicle points (Para 0041) and are used to identify the bending parameters and implement the bending of the rod by the bending device (See Fig 7 that shows the line segments and angles that define the desired shape of the bent rod as well as how the shape and bending parameters are mathematically determined; See Para 0043-0046 and Claim 9). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the disclosure of Lauren with the aforementioned teachings of Schalliol as to modify the controller to be configured to identify plural pedicle points and/or intermediate points and angle measurements between the line segments defined by the points on the rod and use the angle measurement to identify bending parameters of the rod and to control operation of the bending device to create the angles having the angle measurement in the rod such that the rod intersects the points on the rod with the reasonable expectation that modifying the mathematical representation of the desired bends in the rod would have only required routine skill in the art (Lauren: Para 0057) and since representing the rod as lines connected at angles would allow for the rod to be easily represented in space in a way that allows for the spatial geometry (including angles) and the bending parameters of the bent rod to be easily mathematically determined by simple and well-known trigonometry (Schalliol: See Fig 7 and Para 0040 and 0043).

As per claim 1, neither Lauren nor Schalliol explicitly disclose monitoring contact between the bending device and the rod.
However, third reference, Steinhilber discloses a similar a similar rod bending system (see bending unit 100 in Fig 1-4) wherein at least one force sensor (oscillation sensor 170 being a force sensor , Fig 2) can be used to detect with time resolution and/or as a function of (see Fig 8) active on the bending tool (bending pin 138, Fig 1-4) from contacting the rod (workpiece 120, Fig 1) in order to 
determine when the bending tool contacts the rod as well as monitor undesirable oscillations that occur in the rod as the bending tool bends the rod and use the monitored oscillations to control the operation of the bending tool to control the bending force and/or bending speed of the bending tool to actively reduce the undesirable oscillations in the rod (Para 0062, 0067, 0074, 0102, and 0123, 0127-0128).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the above combination of Lauren and Schalliol with the aforementioned teachings of Steinhilber as to monitor contact between the bending device and the rod and control the operation of the bending device based on this monitored contact with the reasonable expectation that this would allow for the determination of when the bending tool contacts the rod as well as monitor undesirable oscillations that can occur in the rod due to the bending and allow for a controller to control the bending force and/or bending speed of the bending tool to actively reduce the undesirable oscillations in the rod during bending (Steinhilber: Para 0062, 0067, 0074, 0102, and 0123, 0127-0128)

As per claim 3, Lauren discloses that the user selects a material and diameter of the rod to be bent using a user interface along with the desired wire path to the computer for calculation of the bending parameters performed by the bending device (Para 0037 line 6-9, Para 0042 line 7-11), and that material and diameter are the key factors in determining the amount of recoil/springback that will occur during bending (Para 0060 line 14 - Para 0061), therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Lauren and Schalliol to have a user interface configured to receive a user selection of one of rod features and bend features, wherein the controller is configured to determine the amount of recoil based on the user selection, with the reasonable expectation that this would allow for the compensation of recoil/springback based on the properties of the rod features.

As per claim 22, Lauren discloses identifying the material and diameter of the rod in order to determining the amount of recoil/springback that will occur during bending (Para 0060 line 14 - Para 0061), Lauren also explains that in order to get accurate bends in the rod, the rod is over bent by the pusher/tool used to bend the rod so that the recoil/springback in the rod results in the bent amount as desired based on a relationship between how far the rod is bent by the pusher/tool and an actual resultant bend in the rod which can be round by trial and error or machine control algorithms which can be finely tuned to produce the most accurate bent rods (Para 0060). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Lauren and Schalliol to modify the controller to identify the recoil amount based on a relationship between a pusher travel against the rod for bending the rod and an actual bend achieved in the rod to form the angle measurement between the line segments with the reasonable expectation that this would allow for the recoil amount to be more finely tuned to produce the most accurate bent rods (Lauren: Para 0060).

As per claim 23, Lauren discloses that the controller is configured to receive the location of the plural “landmarks, points, and intermediate points which define the line segments which determine the shape of the rod to be bent by a user (Para 0044 line 8-14; Para 0049, 0051, 0052, 0054) and/or to receive plural points and intermediate points defined by the user to define or modify the shape of the rod to be bent (Para 0049, 0051, 0052, 0054), these points being connected by line segments (See Fig 8-9; Para 0049), and Schalliol teaches that the information to define the shape of the rod to be bent includes defined angles (see above rejection of claim 1), therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Lauren and Schalliol to modify the controller to be configured to receive the pedicle points or intermediate points, the angle measurement, and the bending parameters by a user to identify these parameters with the reasonable expectation that this would allow the user to determine the shape of the rod to be bent such that the rod is produced into a more desirable shape (Lauren: Para 0049, 0051, 0052, and 0054).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0072120 to Lauren in view of US 2007/0227216 to Schalliol in further view of US 2011/0192204 to Steinhilber in even further view of US 4,825,678 to Post.
As per claim 5, Lauren discloses a rod guide (wire guides 52 and 55) including a passage (see where feed wire 50 passes through the wire guides 52 and 55 in Fig 17) that receives the rod as it is axially fed by the linear movement device (40, Fig 16), the rod guide being positioned adjacent to the bending device (54, Fig 17), but none of Lauren,  Schalliol, and Steinhilber explicitly disclose the rod guide with a flared base (bending surfaces 18 and 49, Fig 2A-B) at one end of the rod passage so that the rod exits the flared base prior to being bent by the bending device. 
However, third reference, Post discloses a similar rod bending system (See Fig 1) that has a rod guide (16, Fig 1, 2, 2A-B) with a rod passage (19, Fig 1) located adjacent to a bending device (bending finger F, Fig 1) so that when the bending device applies a force to the rod after exiting the flared base so that the rod is pressed against the flared base (Col 4 line 41-43, Col 5 line 40-55, Col 6 line 46-51). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Lauren, Schalliol, and Steinhilber with the aforementioned teachings of Post as to modify the rod guide to have a flared base adjacent to the bending device with the reasonable expectation that this would allow for particular bending of the rod to the particular shape of the flared base (Post: Col 5 line 40-55) and/or allow the rod to be bent at an angle that is not sharper than the shape of the flared base to prevent the forming of undesirable sharp corners in the rod.

Double Patenting
The claim amendments filed 05/11/2021 have overcome the previous double patenting rejection of claims 1, 21, and 25 as being unpatentable over claims 1, 4, and 9 of U.S. Patent No. 9,872,715 corresponding to US Application Number 14/649,018 because the claim amendments add limitations that are not recited in the claims of U.S. Patent No. 9,872,715.

Potentially Allowable Subject Matter
Claims 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 1-2 and claims 1 and 24 respectively) and overcoming all other claim objections and rejection 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections.

A statement for the indication of allowable subject matter can be found in the previous office action filed 01/11/2021. 

Response to Arguments
Applicant’s arguments, see the applicants remarks, filed 05/11/2021, with respect to the rejection(s) of claim(s) 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0072120 to Lauren in view of US 2007/0227216 to Schalliol have been fully considered and are persuasive due to the limitations added to independent claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2011/0192204 to Steinhilber (see above 103(a) rejection of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729